No.   06-15-00109-CR
             IN The Sixth Court of Appeals       FILED IN
                   Texarkana, Texas        6th COURT OF APPEALS
                                                  TEXARKANA, TEXAS
                                                9/1/2015 4:04:03 PM
                                                    DEBBIE AUTREY
                      BRIAN LYNN PUCKETT,               Clerk

                                             Appellant,
                               V.
                      THE STATE OF TEXAS,
                                               Appellee.


 MOTION TO WITHDRAW PURSUANT TO ANDERS v. CALIFORNIA,
                  386 U.S. 738 (1967)



TO THE HONORABLE SIXTH COURT OF APPEALS:

    NOW COMES JEFF T. JACKSON, counsel for Appellant

Brian Lynn Puckett, and hereby moves to withdraw from

representation   of    Appellant    pursuant   to   Anders      v.

California, 386 U.S. 738 (1967).         In support of this

motion, counsel shows as follows:

                               I.

    Counsel has thoroughly reviewed the record on appeal,

and, for these reasons, is thoroughly familiar with the

case.

                                1
                              II.

    Counsel has, in the exercise of his professional

judgment, determined that the instant case presents no

non-frivolous issues for appeal, and, in accordance with

the Supreme Court’s decision in Anders v. California, 386
U.S. 738 (1967), now so advises the court and requests

permission to withdraw.     Anders, id. at 744.

                             III.

    In   accordance        with       Anders,   counsel      has,

contemporaneously   with    this      motion,   filed   a   brief

outlining all issues which might arguably support an

appeal and explaining why those issues are meritless.

Anders, Id.

                              IV.

    Counsel has furnished the appellant with a copy of

said brief, a copy of this motion, and a letter apprising

Appellant of counsel’s actions and Appellant’s rights

regarding these matters.




                                  2
                            V.

    Having determined that the instant appeal is wholly

frivolous, and having complied with the briefing and

notice requirements of Anders v. California, counsel now

requests that he be allowed to withdraw, pursuant to

Anders.



    WHEREFORE, PREMISES CONSIDERED, it is prayed that

the Court grant counsel’s request and allow counsel to

withdraw   from   this   case,    pursuant   to   Anders   v.

California, 386 U.S. 738 (1967).



                           Respectfully submitted,
                           /s/ Jeff T. Jackson
                           Jeff T. Jackson
                           SBOT No. 24069976
                           736-A Hwy 259 N.
                           Kilgore, TX 75662
                           Phone:     903-654-3362
                           Fax:       817-887-4333
                           Attorney for Appellant,
                                  Brian Lynn Puckett



                             3
                 CERTIFICATE OF SERVICE

    Pursuant to TEX. R. APP. P. 9.5, I certify that on

September 2nd, 2015, a copy of this motion was mailed via

first class U.S. mail, postage prepaid, to the following:

Van Colson Brown                     BRIAN LYNN PUCKETT
Gregg County District Attorney       TDCJ No. 02001172
SBOT No. 03205900                    Bradshaw State Jail
101 E. Methvin, Ste. 333             P.O. Box 9000
Longview, TX 75601                   Henderson, TX 75653



                                 /s/ Jeff T. Jackson
                                 Jeff T. Jackson




                            4